Exhibit 10.1

 

AMENDMENT NO. 21 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 21 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of January 13, 2020, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

WHEREAS, the Seller, the Servicer, each member of each of the Purchaser Groups
and the Administrator are parties to the Receivables Purchase Agreement, dated
as of November 30, 2000 (as amended, supplemented or otherwise modified through
the date hereof, the “Agreement”);

WHEREAS, concurrently herewith, Structural Composites Industries LLC (the
“Released Originator”), the remaining Originators party thereto, and the Seller
are entering into that certain Amendment No. 11 to Purchase and Sale Agreement
(the “Sale Agreement Amendment”), dated as of the date hereof;

WHEREAS, concurrently herewith, the Released Originator is entering into a
separate Assignment Agreement with the Seller (the “Assignment Agreement”),
dated as of the date hereof;

WHEREAS, concurrently herewith, the Seller, the Servicer, the Purchaser Agents,
the Purchaser and the Administrator are entering into that certain Twelfth
Amended and Restated Fee Letter (the “Fee Letter”), dated as of the date hereof;
and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2.Amendments to Agreement. The Agreement is hereby amended to reflect the marked
pages of the Agreement attached hereto as Exhibit A.

3.Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

 

 

 

 

--------------------------------------------------------------------------------

 

(a)Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b)Enforceability.  The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts.  This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c)No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

(d)Borrowing Base.  Immediately after giving effect to this Amendment, the Sale
Agreement Amendment and the Assignment Agreement, the Aggregate Investment plus
the Total Reserves on the date hereof will not exceed the Net Receivables Pool
Balance on the date hereof.

4.Consent.  Each of the parties hereto hereby (i) consents to the execution,
delivery and performance of the Sale Agreement Amendment, the Assignment
Agreement and each of the other documents, instruments and agreements referenced
in Section 6 of this Amendment and (ii) waives any notice requirement set forth
in the Agreement or any other Transaction Document as a prerequisite or
condition precedent to the effectiveness of any such document, instrument or
agreement.

5.Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

6.Effectiveness. This Amendment shall become effective as of the date hereof
upon (a) receipt by the Administrator of counterparts of: (i) this Amendment,
(ii) the Sale Agreement Amendment, (iii) the Fee Letter, (iv) the Assignment
Agreement, and (v) such other documents, instruments and agreements reasonably
requested by the Administrator prior to the date hereof and (b) payment of the
“Structuring Fee” (under and as defined in the Fee Letter) in accordance with
the terms of the Fee Letter.

7.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be

 

2

 

 

--------------------------------------------------------------------------------

 

deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.

8.Severability.  Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

9.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

10.Section Headings.  The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

WORTHINGTON RECEIVABLES
CORPORATION, as Seller

 

By:


Name: Marcus Rogier
Title: Treasurer

WORTHINGTON INDUSTRIES, INC.,
as Servicer

 

By:


Name: Marcus Rogier
Title: Treasurer




S-1

Amendment No. 21 to Receivables

Purchase Agreement (Worthington)

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator
     

 

By:


Name:
Title:

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent and a Related Committed Purchaser
     

 

By:


Name:
Title

S-2

Amendment No. 21 to Receivables

Purchase Agreement (Worthington)

 

--------------------------------------------------------------------------------

 

Exhibit A

 

[Amendments to the Receivables Purchase Agreement]

Exhibit A

Amendment No. 21 to Receivables

Purchase Agreement (Worthington)

 